Citation Nr: 1733198	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  14-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased disability rating for an anxiety disorder, not otherwise specified, with claustrophobia (psychiatric disability), currently evaluated as 50 percent disabling, to include the issue of a rating in excess of 30 percent prior to September 10, 2014.

2.  Entitlement to an increased rating for right foot cold injury residuals currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for left foot cold injury residuals currently rated as 30 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to July 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 (as to the right and left foot cold injury residuals) and August 2012 (for an anxiety disorder, not otherwise specified) by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2014, the Veteran and his wife testified at a hearing before the undersigned; a transcript of that hearing has been associated with the claims file.

In February 2015, the Board remanded the increased rating claims for a psychiatric disorder and right and left foot cold injury residuals for additional development.

In March 2016, the Board denied increased ratings for an anxiety disorder and right and left foot cold injury residuals.  The Board also remanded a claim for special monthly compensation at the housebound or aid and attendance rate for a travel board hearing.  

The Veteran appealed only the Board's denials of increased ratings to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision as to those issues, and remanding them to the Board for further proceedings consistent with the JMR.

In January 2017, the Board remanded the claims to comply with the JMR.  Specifically, the JMR directed the Board to have the AOJ consider evidence associated with the claims file since the April 2015 supplemental statement of the case (SSOC).  

The Board notes that the issue of special monthly compensation at the housebound or aid and attendance, remanded for a travel board hearing in March 2016, is not before the Board.   The RO appears to still be working on that issue.  

The Board notes that the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU), effectively since July 12, 1991 (per a January 2007 rating decision).  The Veteran has also been in receipt of a combined 100 percent schedular disability rating (effectively from January 12, 1998).  Furthermore, the Veteran has also already been awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), effectively from May 14, 1998.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the appeal period prior to September 9, 2014, the Veteran's psychiatric disability was productive of no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From September 10, 2014, the Veteran's psychiatric disability was productive of occupational and social impairment with reduced reliability and productivity.

3.  During the pendency of the appeal the Veteran was in receipt of the maximum schedular rating for his right foot cold injury residual (30 percent), and it is not manifested by such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

4.  During the pendency of the appeal the Veteran was in receipt of the maximum schedular rating for his left foot cold injury residual (30 percent), and it is not manifested by such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

CONCLUSIONS OF LAW

1.  For the period prior to September 9, 2014, the criteria for a disability rating in excess of 30 percent for psychiatric disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2016).

2.  From September 9, 2014, the criteria for a disability rating in excess of 50 percent for psychiatric disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2016).

3.  The criteria for a rating in excess of 30 percent for right foot cold injury residuals have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2016).

4.  The criteria for a rating in excess of 30 percent for left foot cold injury residuals have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Law and Evidence of Record

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In addition to receiving VA treatment, the Veteran underwent VA examinations for the feet in November 2011 and April 2015.  He also underwent VA mental health examinations in August 2012 and April 2015.  Such evidence, in addition to lay evidence of record, will be considered.

In the June 2017 appellant's post-remand brief, the Veteran's representative argued that new VA examinations were warranted.  However, the Board notes that the Veteran received VA examinations for the claimed disabilities most recently in April 2015.  Neither the Veteran, nor his representative, has claimed since the last VA examination that either claimed disability has worsened since that last VA examination or such examinations were inadequate.  

In that brief, the representative also noted that the AMC sent the appellant's file to a VA podiatrist for review in February 2017 and she concluded:

	At this time, the Veteran asserts that his claimed anxiety disorders, and 	bilateral foot cold injury warrant an increased rating.  However, in review of 	the 2016 and 2017 REMAND Directives, the request for an increase in 	disability ratings is the responsibility of the ARC rating staff because the 	changes in clinical findings are subject to the M21 live manual criteria 	and not under the purview of the ARC Medical Officer. Therefore, this 	case is being returned to ARC Team #2 for appropriate action.

The representative has argued that "[t]here is no indication that the AMC took additional action after this response from the VA examiner.  The case was not sent for a new compensation examination, nor was it referred for extraschedular consideration based on the evidence of record."  The Board finds that a new VA examination or VA medical opinion is not warranted.  The prior Board remand and the JMR did not indicate that such a medical opinion was needed.  Rather, the VA podiatrist simply correctly pointed out to AMC personnel that she was not the correct person to review the claims file, rather other non-medical AMC personnel would be the correct reviewer.  The new evidence that required review, per the JMR and last Board remand, was subsequently reviewed by AMC personnel in the April 2017 SSOC.  As such, no further review, to include a new VA examination or VA medical opinion, is necessary as to the claimed disabilities.  Furthermore, to the extent that the representative has argued for extraschedular consideration of the cold injury residuals of the feet, as will be explained below, such consideration is not necessary as the Veteran does not meet the criteria necessary for such referral.  

II. Psychiatric Disability

The Veteran contends that a disability rating in excess of the 30 percent prior to September 9, 2014 and 50 percent thereafter is warranted for his service-connected psychiatric disability.

A.  Applicable Law 

Under Diagnostic Code (DC) 9413, a 30 percent evaluation is assigned when a psychiatric disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned when a psychiatric disability results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).



B.  Factual Background and Analysis

Prior to September 10, 2014 

At the Veteran's first VA psychiatric examination, dated in August 2012, he reported that he lives with his wife of 64 years.  He states that his marriage has been one of working hard together as companions.  He has 4 adult children and one of his sons, age 60, has cognitive and physical disabilities and lives with the Veteran and his wife.  His other children live away, but he has regular contact with them as well as good relationships.  The Veteran does not have contact with his youngest sister or brother.  The Veteran also reports that he has two long standing and close friends as well as knows many people in his community.  He also attends church.  The Veteran reported that he has enjoyed raising and riding horses as well as walking.  His days are spent helping his wife and son.  Occupationally, while the Veteran has been retired since 1980, he nonetheless provides support to both his wife and son using his disability monies.   

On examination, it was reported that the Veteran had persistent re-experiencing, both by recollection and dreaming, of traumatic in-service events; had persistent avoidance of stimuli associated with the traumatic in-service events; difficulty falling or staying asleep; and had anxiety.  The examiner thereafter opined that, while a mental condition has been formally diagnosed, his symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

His Global Assessment of Functioning (GAF) score was 76.  In this regard, the Board notes that a GAF score of 71 to 80 indicates that, "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  [Parenthetically, the Board notes that the DSM-IV has been updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) addressing mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  The provisions of the rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

VA treatment records dated from May 2012 to September 2014 likewise reported that, after working as a farmer for many years, the Veteran retired in 1982 and he continues to live with his wife of over six decades.  See VA treatment records dated in October 2012 and November 2012.  They also report that the Veteran and his wife care for one of their son's, a disabled man of 60, who lived with them.  Id.  As to his adverse symptomatology, the Veteran's complained of problems with sleeping, nightmares, depression, flashbacks, avoidance, social isolation, a dislike of crowds, decreased energy, and negative thoughts.  Id.  Moreover, when examined in October 2012 his mood was "blue" and his affect was mildly blunted/restricted.  It was also opined that his GAF score was 55.  In this regard, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See DSM IV.

In the Board's view, the record does not support an evaluation in excess of the 30 percent rating currently assigned for the period prior to September 9, 2014.  The Veteran's symptoms are as described, but they are not shown to have reduced his reliability and productivity.  He appears to have voluntarily retired from long term employment due to the physical problems caused by his non psychiatric service connected disabilities and since then has still been able to support his family.  In fact, the record is negative for any evidence that his service-connected psychiatric disorder played any role in his retiring in the early 1980's or his continuing to be retired during this time period.  Moreover, despite the many challenges facing the Veteran due to his service connected disabilities, he was nonetheless been able to help in the care of his disabled adult child for the three decades since he retired.  The Board finds that this implies no more than an occasional decrease in work efficiency.  In addition, the Veteran has maintained a good marriage with his wife for over six decades as well as has a good relationship with his children and two long standing friends which the Board finds implies no more than minimal social impairment.  Furthermore, the August 2012 VA examiner opined that, while a mental condition has been formally diagnosed, his symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

While the Veteran's GAF score was 55 on one occasion in October 2012, it was considered to be 76 at his August 2012 VA examination just two months earlier. Moreover, the Board does not find this lower GAF score indicative of the criteria for a higher evaluation because the only adverse symptomatology cited to by the examiner in support of it was his mood being "blue" and his affect being mildly blunted/restricted.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

The Board notes that the 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  Simply because the Veteran may have a depressed mood or anxiety, and because the 70 level contemplates a deficiency in "mood" among other areas, does not mean his anxiety rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 30 percent disability rating, prior to September 10, 2014 and from that time respectively.  The Veteran's does not have near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively that would be more consistent with a higher rating.  

In particular, the General Rating Formula lists, inter alia, anxiety, suspiciousness, and difficulty sleeping, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's disability.  Id.  As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

In these circumstances, the Board finds the record does not support the conclusion that the Veteran's psychiatric disorder produces occupational and social impairment with reduced reliability and productivity due to his various symptoms as to warrant a 50 percent evaluation or higher at any time prior to September 9, 2014. 

From September 10, 2014 

At the April 2015 VA examination, the Veteran reported becoming more socially isolated due to his anxiety/emotional discomfort in crowds and panic when he is an anxiety provoking situation.  The Veteran also reported that since his last examination he has had an increase in the frequency and severity of anxiety symptoms including sleep loss, nightmares about World War II, panic attacks when in uncomfortable situations, sadness, and worry.  The Veteran also states that the wars in Iraq and Afghanistan have re-ignited memories of his own experiences and have exacerbated his anxiety symptoms.  Since his last examination, the Veteran has also been started on psychiatric medication.  The examiner opined that the Veteran had the following active symptoms: a depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  Socially, it was reported that the Veteran continued to be married to his wife of over six decades.  Occupationally, it was reported that the Veteran's occupational status has not changed since his last examination, (he has been retired since 1982).  The diagnosis was anxiety disorder.  It was opined that that Veteran's anxiety symptoms have increased in frequency and severity since last examination and he has been prescribed psychotropic medication to alleviate his symptoms.  Lastly, the examiner opined that the severity of the Veteran's psychiatric disorder is best summarized as occupational and social impairment with reduced reliability and productivity.  

VA treatment records dated from September 2014 likewise reported that, after working as a farmer for many years, the Veteran retired in 1982 and he continues to live with his wife of 66 years.  See VA treatment record dated in May 2015.  In addition, the Veteran reported that he had a good and close relationship with his wife, one good friend from service who he stays in touch with, and a close relationship with his children.  Id.  They also report that one of the Veteran's son's, a disabled man of 60 who lived with them, recently passed away.  Id.  As to his adverse symptomatology, the Veteran complained of problems with sleeping, nightmares, intrusive thoughts, panic attacks, a feeling of detachment from others, and a dislike of crowds.  Id.  It was also reported that the Veteran takes psychiatric medication.  Id.  On examination in May 2015, he had a depressed mood.

In the Board's view, the record does not support an evaluation in excess of the 50 percent rating assigned from September 10, 2014.  The Veteran's symptoms are as described, but they are not shown to cause occupational and social impairment with deficiencies in most areas or worse.  In this regard, the record is negative for any evidence that the Veteran's service-connected psychiatric disorder plays any role in his continuing to not work since he retired in the early 1980's.  The Board finds that this implies no more than occupational impairment with reduced reliability and productivity.  Moreover, the Veteran continues to maintain a good marriage with his wife of almost 70 years as well as has a good relationship with his remaining children and at least one close friend.  Furthermore, the April 2015 VA examiner's opinion that the severity of the Veteran's psychiatric disorder is best summarized as occupational and social impairment with reduced reliability and productivity is not contradicted by any other medical evidence of record.  

In these circumstances, the Board finds the record does not support the conclusion that the Veteran's psychiatric disorder produces occupational and social impairment with deficiencies in most areas due to his various symptoms as to warrant a 70 percent evaluation or total occupation and social impairment for a higher at any time from September 10, 2014. 

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board finds that a disability rating in excess of 30 percent prior to September 10, 2014 and a disability rating in excess of 50 percent thereafter is not warranted.

III. Bilateral Foot Cold Injuries

The Veteran asserts that his right and left foot cold injury residuals warrant higher evaluations.  Each foot is currently rated at 30 percent.  However, the Veteran's disabilities are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122 which provides a maximum 30 percent disability rating, for each extremity, for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  As the Veteran is already assigned the maximum rating under this diagnostic code, it cannot provide a basis for an increased rating.  

The Board also finds that Note (1) to this diagnostic code does not help the Veteran in the current appeal because he does not claim and the record does not show that his cold injury residuals include amputation of any toe and/or complications such as squamous cell carcinoma.  See, e.g., VA examinations dated in November 2011 and April 2015.

As to scheduler ratings in excess of 30 percent for the Veteran's service-connected right and left foot cold injury residuals under another criteria, since the Rating Schedule specifically provides a diagnostic code for rating the disability in question (i.e., cold injury residuals), it would not be appropriate to rate that disability under a different diagnostic code.  

Consequently, the Board finds that the claims for increased schedular ratings for right and left foot cold injury residuals are denied.  The Veteran, through his representative, has argued that extraschedular consideration is warranted for the feet. 

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluations for the right and left foot cold injury residuals are inadequate.  During his Board hearing, he complained of pain, numbness, tingling, and burning, difficulty ambulating, sometimes using crutches and occasionally a wheelchair, difficulty with stairs, and falling.  The Diagnostic Code 7221, for cold injury residuals, however, specifically contemplates pain, numbness, cold sensitivity, impaired sensation.  The April 2015 VA examiner specifically found that numbness would "interfere with any activities associated with prolonged standing, walking," meaning that the diagnostic code already contemplates such impairment with consideration of numbness.  The November 2011 VA vascular examination found that the Veteran's use of assistive devices, such as crutches, cane, and wheelchair was due to an "[o]ld left knee injury," for which the Veteran is not service-connected.  The November 2011 VA nerves examination was showed that the lower extremity nerves were normal and there was no muscle atrophy.  The Veteran is also already separately rated for Raynaud's phenomenon.

In other words, at both of his VA examinations, the examiners reported that the Veteran's adverse symptomatology due to his service-connected disabilities was essentially the same symptomatology upon which the rating schedule evaluated the severity of his disabilities.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact between the Veteran's above service-connected disabilities and his other service-connected disabilities and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral for extraschedular consideration.

Lastly, the Board notes that the Veteran was previously found to warrant a total disability rating based on individual unemployability (TDIU), effective from 1991.  Therefore, the Board finds that it need not consider whether the disabilities at issue render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased rating for psychiatric disability in excess of 30 percent prior to September 10, 2014, and in excess of 50 percent thereafter is denied.  

A disability rating in excess of 30 percent for right foot cold injury residuals is denied.  

A disability rating in excess of 30 percent for left foot cold injury residuals is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


